                  Case 2:21-mj-30013-DUTY ECFAUSA:
                                             No. 1, PageID.1     Filed 01/12/21 Telephone:
                                                    Douglas Salzenstein           Page 1 of   6 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Kenton Weston                Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                          Case: 2:21−mj−30013
   v.
                                                                  Assigned To : Unassigned
Kasey Deshawn Merritt
                                                                  Assign. Date : 1/12/2021
                                                                  CMP: USA v MERRITT (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             December 11, 2020               in the county of               Wayne            in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description
18 U.S.C. 922(k)                                      Possession and/or receipt of a firearm with an obliterated serial number




          This criminal complaint is based on these facts:
See attached AFFIDAVIT.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                     Kenton Weston, Special Agent (ATF)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

           January 12, 2021
Date:                                                                                       Judge’s signature

City and state: Detroit, Michigan                                    Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                          Printed name and title
   Case 2:21-mj-30013-DUTY ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 6




   AFFIDAVIT IN SUPPORT OF AN CRIMINAL COMPLAINT
I, Kenton Weston, being first duly sworn, hereby state:

     1.    I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since January 2018. I

am currently assigned to the Detroit Field Division, Crime Gun

Enforcement Team (CGET) where I am tasked with investigating

violations of federal firearms laws. I have been involved in dozens of

investigations involving violations of federal firearms laws, which have

resulted in the seizure of hundreds of firearms. In addition, I graduated

from the Federal Law Enforcement Training Center, and ATF Special

Agent Basic Training.

     2.    I make this affidavit from personal knowledge based on my

participation in this investigation, from witness interviews conducted

by myself and/or other law enforcement agents, reports from other law

enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and

information gained through my training and experience.
   Case 2:21-mj-30013-DUTY ECF No. 1, PageID.3 Filed 01/12/21 Page 3 of 6




     3.     The information in this affidavit is for the limited purpose of

establishing probable cause and does not contain all details or all facts

relating to this investigation.

     4.    I am currently investigating Kasey Deshawn Merritt, date of

birth xx/xx/1997, for violating 18 U.S.C. § 922(k), possession and/or

receipt of a firearm with an obliterated serial number.

                          PROBABLE CAUSE

     5.    On December 11, 2020, Livonia Police Department (LPD)

was dispatched to a car accident on I-96, Eastern District of Michigan.

Upon their arrival they observed a white 2020 Chrysler Town and

Country, one front passenger, and the driver Kasey Merritt.

     6.    Prior to being transported to a hospital for his injuries,

Merritt informed LPD Officer Kenneth Thomas that he had a pistol in

the front of the waistband of his pants. An officer worn body camera

recorded Merritt stating “before you pat me down I have a pistol on me

so don’t be alarmed.” Immediately thereafter, from the waistband of

Merritt’s pants, Officer Thomas retrieved a loaded Glock 43x 9mm

semi-automatic pistol with an extended magazine inserted into the

firearm. The extended magazine contained seven live rounds of assorted


                                     2
   Case 2:21-mj-30013-DUTY ECF No. 1, PageID.4 Filed 01/12/21 Page 4 of 6




9mm ammunition. Officer Thomas inspected the handgun at the scene

and observed that the serial number had been intentionally scratched

off except for a "3" (located on the slide of the firearm) See figure 1. Due

to the condition of the firearm, Officer Thomas was unable to determine

whether the pistol was registered.

     7.    A query of the Law Enforcement Information Network

indicated that MERRITT did not have a valid CPL.




                     Figure 1: Glock 43x handgun

     8.    On December 14, 2020, Special Agent Kara Klupacs and I

interviewed Merritt. During this interview, Merritt made the following

statements:

           a.    He had purchased the firearm for approximately $900

                 to $1,000;




                                     3
   Case 2:21-mj-30013-DUTY ECF No. 1, PageID.5 Filed 01/12/21 Page 5 of 6




            b.   He possessed the firearm for approximately 30 to 45

                 days; and

            c.   He needed the firearm for protection.

     9.     Merritt was asked “Why did you take the serial number off

it?” Merritt replied “I didn’t do that, I bought it that way.”

     10.    On December 15, 2020, I contacted Special Agent Dave

Salazar, an ATF Interstate Nexus Expert, and gave him a verbal

description of the firearm. Based upon the verbal description, Special

Agent Salazar advised that the firearm is a firearm as defined under 18

U.S.C. § 921 and was manufactured outside of the state of Michigan

after 1898. Therefore, the weapon traveled in and affected interstate

commerce.




                                     4
   Case 2:21-mj-30013-DUTY ECF No. 1, PageID.6 Filed 01/12/21 Page 6 of 6




                             CONCLUSION

     11.   Probable cause exists that Kasey Deshawn Merritt possessed

and/or received a firearm with an obliterated serial number, in violation

of 18 U.S.C. § 922(k).

                                         Respectfully submitted,


                                         Kenton Weston, Special Agent
                                         Bureau of Alcohol, Tobacco,
                                         Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________________
Honorable Elizabeth Stafford
United States Magistrate Judge




                                     5
